Citation Nr: 1114519	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO. 03-21 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for cardiovascular disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1964 and from February 1965 to February 1968. In addition, he served a period of active duty for training from September 1977 to November 1978. He died in November 2009.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that denied the Veteran's claim of entitlement to service connection for cardiovascular disability. The Veteran provided testimony at a September 2004 hearing before the undersigned Acting Veterans Law Judge. A transcript of the hearing is associated with the claims file. 

In June 2006, the Board (in pertinent part) denied the Veteran's claim of service connection for a cardiovascular disability. The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In December 2007, the Court issued an order that granted a Joint Motion for an Order Vacating and Remanding the Board Decision. In December 2008, the Board (in pertinent part) remanded the issue for further development, to specifically include a VA examination to obtain an etiology opinion regarding the Veteran's cardiovascular disability. The case was again remanded by the Board in July 2009 to complete the development requested in its previous remand and for consideration of new evidence submitted by the Veteran.

The Board dismissed the Veteran's appeal in April 2010 due to the Veteran's death during the pendency of the appeal. The Board's dismissal did not affect the right of an eligible person to file a request to be substituted as the appellant, pursuant to the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A (West Supp. 2010), substitution in case of death of a claimant who dies on or after October 10, 2008).  See 76 Fed. Reg. 8,666-01 (Feb. 15, 2011) (Proposed Rule). The appellant, as the surviving spouse of the Veteran, has been substituted as the claimant in this matter to complete the processing of the deceased Veteran's claim. (She submitted a VA Form 21-534 in January 2010, within one year following the date of the Veteran's death. An October 2010 deferred rating decision from the Agency of Original Jurisdiction includes a determination that the Veteran's surviving spouse will serve as a substitute claimant for purposes of this appeal. In January 2011 the Board issued a letter to the Veteran's surviving spouse informing her that the case had been forwarded to the Board for further appellate consideration with her serving as a substitute claimant for the Veteran.

In January 2010 the RO received the appellant's application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation if Applicable). These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 


FINDING OF FACT

The Veteran's lay testimony is corroborated by competent medical opinion evidence of substantial probative value indicating that the advanced severity and degree of his coronary artery disease observed during diagnostic surgery and coronary artery bypass surgery in 1983 is consistent with his lay testimony of having experienced chest pain due to undiagnosed coronary artery disease during his period of service from September 1977 to November 1978.


CONCLUSION OF LAW

The criteria for service connection for cardiovascular disease, diagnosed as coronary artery disease, are met. 38 U.S.C.A. §§ 101(24), 1110, 1111, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b). Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c). 

As discussed in detail below, sufficient evidence is of record to grant the matter on appeal. Therefore, no further notice or development is needed with respect to this matter.


Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. §§ 1110, 1131. 

Entitlement to service connection may be granted for disability resulting from disease or injury incurred or aggravated in active duty for training, or for disability resulting from injury incurred in inactive duty training. 38 U.S.C.A. §§ 101(24), 1110, 1131. When a disability is thus incurred, the period of service is considered active military, naval, or air service. 38 U.S.C.A. § 101(24). 

A veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service. 38 U.S.C.A. §§ 1111, 1137. The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. Id. Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. When the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support a claim of service connection. When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow sought service connection for cause of death of the Veteran, the Court held a medical opinion was not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's last period of service from September 1977 to November 1978 was a period of active duty for training. However, the Veteran had prior active service in the 1960's and thus veteran status. He was examined in August 1975 and in September 1977, at which times his heart and vascular system were clinically evaluated as normal. Therefore, a presumption that the Veteran's heart and vascular system were of sound condition at entrance into active duty for training for the period from September 1977 to November 1978 applies in this matter. See Smith v. Shinseki, 24 Vet. App. 40 (2010); 38 U.S.C.A. §§ 101(24) (definition of veteran), 1111 (presumption of sound condition upon entry into service where Veteran examined, accepted, and enrolled for service), 1137 (application of certain wartime presumptions to peacetime service). 

At the Veteran's November 1978 separation examination for his period of active duty for training that began in September 1977 clinical evaluation of the heart and vascular system was again evaluated as normal.

In May 1983 the Veteran was seen at Mercy Hospital for recent onset of exertional chest pain. Treadmill exercise resulted in chest pain with no EKG changes. After further work-up he underwent exploratory surgery, during which he was found to have (1) severe triple vessel coronary artery disease; (2) total obstruction of the right coronary artery in its proximate third; (3) total obstruction of the circumflex coronary artery beyond its first atrial branch with total obstruction after its major posterolateral branch after its origin; (4) 75 to 80 percent narrowing in the proximal third of the anterior descending at the level of the first major diagonal and the first major septal perforating branch with another 40 to 50 percent narrowing in its middle third; (5) collateral circulation to the circumflex coming from the anterior descending and diagonal system; 6) collateral circulation to the distal right coming from the proximal right as well a from the left atrial branch of the circumflex  coronary artery; and (7) normal left ventricular function. The final diagnosis with respect to the heart was severe ischemic heart disease with 3 vessel involvement and normal left ventricular function.

In July 1983 the Veteran underwent coronary artery bypass surgery for the purpose of coronary revascularization, specifically a left internal mammary artery to left anterior descending coronary artery and saphenous vein graft to the first diagonal. The final post-operative diagnosis was coronary artery disease.

In September 1985, the Veteran was disqualified from further reserve service as a consequence of his coronary artery bypass surgery.

Records of the Social Security Administration indicate that the Veteran was found fully disabled effective from December 1999, primarily due to coronary artery disease. 

At a Board hearing in September 2004, the Veteran stated that he was first diagnosed as having a heart condition in 1983. He stated that he had symptoms of heart disease during service, but did not know what they were. He said that during service he felt that his symptoms such as pain in his left arm and pain at night in his chest were symptoms of acid indigestion and gas. He said his private physician had told him he probably had heart disease during service.

In January 2008, IRR, MD, FACC, of Charlotte Cardiology Associates, wrote a letter on behalf of the Veteran in support of his claim for service connection for cardiovascular disability. He noted that the Veteran had seen him in 1983 in the springtime and underwent a coronary angiogram at Mercy Hospital in the summer of 1983, with another physician, Dr. A, who had come from the Cleveland Clinic and started practicing in the summer of 1983. Dr. R noted that the Veteran had undergone 4-vessell coronary bypass surgery in 1983 performed by Dr. A at Mercy Hospital. He noted that the Veteran had service in the military from 1961 through 1968 and had a second service commitment from 1977 through 1978. It was noted that the Veteran had stopped smoking in 1974. Dr. R physically examined the Veteran in connection with preparing the January 2008 letter, and reviewed the Veteran's current medical condition and the Veteran's list of twenty current medications. 

Dr. R noted that the Veteran wanted to know whether heart disease was present when he was "still working for the United States as a retired veteran," referring to the Veteran's period of active duty for training from September 1977 to November 1978. Dr. R opined that the although it was unlikely that the Veteran had coronary artery disease back in the 1960's, it was his feeling that in 1977 and 1978 the Veteran did have early coronary artery disease since he was having some chest pain according to him, although no special studies were done prior to the Veteran's discharge in 1978. Dr. R elaborated that since the Veteran ended up having bypass surgery as early as 1983, it was reasonable to expect early signs of coronary artery disease in the late 1970s, according to his experience having practiced cardiology since 1971 and having trained at the Cleveland Clinic.

The Veteran was afforded a VA cardiovascular examination and opinion in January 2009. The VA examiner opined that it was less likely as not (that there was less than a 50/50 probability) that the Veteran's coronary artery disease was caused by or a result of service. He noted that there was no treatment of any cardiac condition identified in the service treatment records. He noted that the Veteran filled out and signed a health questionnaire in 1980 where he denied having any heart condition. 

The Board finds several aspects of the evidence of record that substantially and negatively impact the probative weight of the January 2009 VA examiner's medical opinion, as set forth directly below. 

The January 2009 VA examiner asserted the presence of medical records in which the Veteran provided a history of having experienced severe gastroesophageal reflux disease (GERD) dating from the 1970s. The Board notes, however, that records of treatment in 1983 for heart disease list no other significant prior medical history other than then-recent kidney stones. 

The January 2009 VA examiner noted that that the Veteran was demonstrated to have Barrett's Esophagus by at least 1991, which he noted was a condition that typically arises in the setting of long-standing, significant gastroesophageal reflux, and that give these facts, it was his opinion that the Veteran's statements in service  that he had acid indigestion gas and no heart condition were accurate, given the longstanding history of GERD and Barrett's esophagus. The Board finds the examiner's opinion unpersuasive, however, insofar as it is not explained why Barrett's esophagus manifested in 1991 is felt to better explain chest pain during service than objectively diagnosed advanced and severe coronary artery disease in 1983; and further that there is no consideration of the possibility that the Veteran experienced chest pains attributable to both GERD and coronary artery disease. Nor is there any discussion of the severity of the findings upon exploratory surgery and coronary artery bypass surgery in 1983 and whether those findings were sufficiently advanced to lend support and credibility to complaints of chest pain that would be related to heart disease in 1977 and 1978.

In a requested clarifying medical opinion dated in July 2009 the VA examiner described that the Veteran as having a severe medical condition for which he was being treated during service, and characterized this condition as GERD. The Board notes, however, that there is no indication in the claims file that the Veteran was being treated for severe GERD during service or at any time prior to the 1990's. 

The VA examiner in July 2009 further asserted that Dr. R's January 2008 opinion would require that one reject the assertion that that the Veteran's chest pains were caused by a well-documented medical condition (severe GERD, which causes exactly such pains) and the opinion of the treating physician while in service. The Board again notes, however, that the service treatment records record no notation of diagnosis or treatment for GERD during service, and the Board can find no indication of treatment or diagnosis of GERD prior to the 1990's. 

The VA examiner contended in his clarifying opinion that to accept Dr. R's opinion would require that one accept that a non-documented, non-diagnosed medical condition (coronary artery disease) was responsible for chest pains. The Board notes however that in 1983 the Veteran's chest pains were found clinically, by treadmill testing, to be due to heart disability upon exertion, with no indication at that time either by history or diagnosis of chest pains due to GERD. The Board notes that reserve duty examination history provided in October 1984 contains no history or diagnosis of gastrointestinal disease but does provide diagnoses, history and symptoms of angina, coronary artery disease, and coronary bypass surgery. The Board notes that August 1975 and November 1978 reports of service separation examination and medical history contain no indication of gastrointestinal signs or symptoms or diagnosis; that contrary to the VA examiner's opinion, the Veteran's November 1980 service department examination and associated medical history contain no indication of complaints or diagnosis or gastrointestinal disease; and that an October 1984 reserve duty examination report indicates that the Veteran's abdomen and viscera were normal, but that clinical evaluation of his heart was abnormal, status post coronary artery bypass. 

There are further aspects of the record that are inconsistent with the VA examiner's opinion. The Board notes that in September 1985 the Veteran was found medically disqualified due to coronary artery disease with no mention or finding of GERD. The Board notes that even as of 1992 records of treatment for coronary artery disease contained no mention of gastrointestinal signs and symptoms; and that a record of a diagnostic study in November 2001, by which Barrett's esophagus was diagnosed, describes the Veteran as having experienced GERD dating back 7 to 8 years, which would indicate an onset of GERD of approximately 1993. An onset of GERD in the 1990's as reflected by the private medical evidence of record would logically tend to indicate that chest pains during service in 1977 to 1978 would not likely have been due to GERD.

In light of the above-described inconsistencies of the January 2009 VA examination and opinion and July 2009 VA clarifying medical opinion with the medical evidence of record, the Board finds that the VA medical opinion is based on a substantially inaccurate medical history and inadequate reasoning, and therefore is to be afforded essentially no probative weight. See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (finding in part that the Board had properly discounted the probative value of a physician's opinion that had overlooked key pertinent medical evidence, and that the lack of a reasoned medical explanation is a significant factor in assessing the value of a medical opinion).

By contrast, the opinion of Dr. R accurately reflects the medical evidence in the claims file and is well-reasoned. His findings are based on his examination of the Veteran in January 2008, the history as provided by the Veteran, and an accurate description of the relevant objective medical evidence. Dr. R's medical expertise in the relevant field of medicine is evident from his credentials, his practice specialty, and from a reading of his report. His extrapolation of the objective indications of the severity of the Veteran's advanced coronary artery disease in 1983 to the Veteran's likely condition and symptoms in 1977 and 1978 is logical. His report reflects sound judgment, substantial medical expertise, and decades of clinical experience to include having personally seen the Veteran for heart disease in 1983. Accordingly, Dr. R's medical opinion is to be afforded substantial probative weight. 

Based on the foregoing, the Board finds the January 2008 medical opinion of Dr. R to be of substantially greater probative value than the January 2009 VA examination opinion and July 2009 clarification of that opinion.

As noted above, the Veteran is presumed to have been in sound cardiovascular condition upon entrance into service in September 1977. See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b); Smith v. Shinseki, 24 Vet. App. 40 (2010). Dr. R's opinion is that the Veteran likely had early coronary artery disease in 1977 and 1978 (emphasis added), and the January 2009 VA examiner doubts whether the Veteran had yet developed coronary artery disease at all during this time. Thus, there is not clear and unmistakable evidence of record as would be required to rebut the presumption of sound cardiovascular condition upon entry into service in September 1977. 

A claimant is competent to provide lay testimony describing symptoms that support a later diagnosis by a medical professional. See 38 C.F.R. § 3.159(a)(3); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). In this case, the Veteran has provided competent lay testimony of chest pains during service that he thought were symptoms of acid and gas but which were later diagnosed by Dr. R as attributable to coronary artery disease. 

Particularly in the context of Dr. R's January 2008 opinion, the Board finds that the Veteran's lay testimony of having experienced chest pains during his period of service from September 1977 to November 1978 is credible and of significant probative value. It is corroborated by Dr. R's competent medical opinion evidence of substantial probative weight indicating that the advanced severity and degree of his coronary artery disease observed during diagnostic surgery and coronary artery bypass surgery in 1983 is consistent with his lay testimony of having experienced symptoms of coronary artery disease and chest pain (which at the time he thought were gastrointestinal signs and symptoms) during his period of service from September 1977 to November 1978. The Board therefore finds that the evidence is at least in equipoise as to whether the Veteran incurred coronary artery disease during his period of service from September 1977 to November 1978. Accordingly, entitlement to service connection for coronary artery disease is warranted. 


ORDER

Entitlement to service connection for cardiovascular disability, diagnosed as coronary artery disease, is granted.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


